Roe, C. J. This claim arises from the final administrative decision of the Secretary of State to refund Claimant $86,256.00 in registration fees that were improperly collected during a period from 1973 to 1975. This court has jurisdiction over the claim pursuant to section 8 of the Court of Claims Act (Ill.Rev.Stat., ch. 37, par. 439.8(a)), and more specifically under section 3-824 of the Illinois Vehicle Code (Ill.Rev.Stat., ch. 9572, par. 3-824) which provides in pertinent part as follows: “(d) Any application for refund received after the times specified in this section shall be denied and the applicant in order to receive a refund must apply to the Court of Claims.” The time specified in section 3-824(b) of the Illinois Vehicle Code was six months, although the applicability of this time period to the particular facts in this case was not finally determined by the Secretary of State until October 30, 1981, following several years of litigation at the administrative level. The facts of the case are not in dispute and were stipulated to by the parties as follows: “a. This case revolves around the interpretation of sections 3-400 and 3-401 of the Illinois Motor Vehicle Code (IRS 1973, ch. 9572, pars. 3-400 and 3-401). b. Under section 3-401 (a) of the Motor Vehicle Code it is unlawful for any person to drive or permit to be driven on the highways any vehicle that is not registered in the name of the owner. c. That under section 3-400 of the Vehicle Code an owner is defined as including a lessee. d. That Ryder Truck Rental, Inc. would buy trucks and register them for use in Illinois. These trucks would then be leased out in the normal course of business. e. That the Secretary of State would check the registrations of these leased trucks, and under strict interpretation of the law the trucks were not registered under the name of the ‘owner’, in this case the lessee. The Secretary of State then required that the trucks be registered under the names of the lessees. That Ryder agreed to pay these fees to avoid inconvenience to its customers (the lessees). f. That the flat weight tax, which has been referred to as the registration fee, is set forth in section 3-815 of the Illinois Motor Vehicle Code (IRS. 1973, Ch. 95½, par. 3-815) and that most of Ryder’s trucks fell into class V, which requires payment as a tax or fee per truck of $1,492.00. g. That Ryder appealed this forced registration, arguing that as trucks had been properly registered, all that was needed was a corrected registration. Under section 3-821 (a) of the Illinois Motor Vehicle Code (IRS 1973, Ch. 95½, par. 3-821 (a)) the fee for this is only two dollars. h. That the Secretary of State agreed with Ryder and found that $86,256.00 had been improperly collected and should be returned.’’ Pursuant to Rule 14 of the Rules of the Court .of Claims, departmental reports were offered into evidence by stipulation along with other evidence which indicated that the Secretary of State does believe that the sum is due and owing, and the parties represented by counsel have agreed to an award of that sum. do encourage parties to avoid litigation if unnecessary and will not reject such stipulations out of hand. In the case at bar, while we agree in all respects that the fees paid by Claimant were improper, we feel constrained by law to deny this claim on other grounds. We find that the two-year limitations .contained in section. 22(g) of the Court of Claims Act (Ill.Rev.Stat., ch. 37, par. 439.22(g)) applies. The various incidents giving rise to the cause of action in this claim occurred at various points in time during 1973, 1974, and 1975. The claim was not filed until December 4, 19.81, and therefore is clearly barred. Although Claimant was bound to exhaust its admihistrative remedies pursuant to section 25 of the Court of Claims Act (Ill.Rev.Stat., ch. 37, par. 439.24-5), it should nevertheless have filed its claim in this Court to preserve the claim while seeking administrative review. Rules 6 and 7 of the Rules of the Court of Claims provide a procedure whereby, upon a showing that a claimant was involved in pursuit of other remedies in another forum, the case in the Court of Claims would be continued generally pending resolution of the collateral litigation. We are cognizant of the difficulties suffered by Claimant during the course of its administrative hearings, but were we to approve this stipulation we would effectively be doing away with the statute of limitations in such cases because any party could at any time start the limitations period running again by seeking an administrative order, whether favorable or unfavorable, and then file here. In summary, while we are sympathetic to the plight of the Claimant, we are constrained by law to deny this claim. Accordingly, it is hereby ordered that this claim be, and hereby is, denied.